                               Case 4:19-cv-04896-HSG Document 12 Filed 06/02/20 Page 1 of 3



                      1   FORD & HARRISON LLP
                          Ross A. Boughton, SBN 241119
                      2   rboughton@fordharrison.com
                          Timothy L. Reed, SBN 258034
                      3   treed@fordharrison.com
                          Dan R. Lyman, SBN 319010
                      4   dlyman@fordharrison.com
                          1901 Harrison Street, Suite 1650
                      5   Oakland, CA 94612
                          Telephone: 415-852-6910
                      6   Facsimile: 415-852-6925
                      7   Attorneys for Defendant
                          THE TERMINIX INTERNATIONAL COMPANY
                      8   LIMITED PARTNERSHIP (erroneously sued as
                          TERMINIX INTERNATIONAL)
                      9
                          MICHAEL J. REED
                  10      ATTORNEY AT LAW
                          Michael J. Reed, SBN 122324
                  11      mreed10202@aol.com
                          60 Creek Tree Lane
                  12      Alamo, CA 94507
                          Telephone: 925-743-8353
                  13      Facsimile:    734-468-6168
                  14      Attorney for Plaintiff
                          JULIO RUIZ
                  15
                                                          UNITED STATES DISTRICT COURT
                  16
                                                     NORTHERN DISTRICT OF CALIFORNIA
                  17

                  18      JULIO RUIZ,                                  Case No. 4:19-cv-04896-HSG
                  19                         Plaintiff,                JOINT STIPULATION OF DISMISSAL;
                                                                       ORDER
                  20      v.
                  21      TERMINIX INTERNATIONAL, and
                          DOES 1-50,                                   Action Filed:   March 6, 2019
                  22                                                   Action Removed: August 15, 2019
                                             Defendants.
                  23

                  24

                  25

                  26

                  27
                  28
F ORD & H ARRISON
       LLP                                                                               JOINT STIPULATION OF DISMISSAL
 ATTO RNEY S AT LAW                                                                           CASE NO. 4:19-CV-04896-HSG
     OAKLA ND
                            Case 4:19-cv-04896-HSG Document 12 Filed 06/02/20 Page 2 of 3



                      1          TO THE HONORABLE COURT:
                      2          Plaintiff JULIO RUIZ and defendant THE TERMINIX INTERNATIONAL COMPANY
                      3   LIMITED PARTNERSHIP (erroneously sued as TERMINIX INTERNATIONAL), hereby
                      4   stipulate that the above-captioned action should be dismissed in its entirety with prejudice
                      5   pursuant to Local Rule 160(b) and Federal Code of Civil Procedure 41(a)(1)(A)(ii), with the
                      6   parties to bear their own attorneys’ fees and costs.
                      7

                      8
                          Dated: June 1, 2020                                FORD & HARRISON LLP,
                      9

                  10
                                                                             By: /s/ Timothy L. Reed
                  11                                                            Ross A. Boughton
                                                                                Timothy L. Reed
                  12                                                            Daniel R. Lyman
                                                                                Attorneys for Defendant
                  13                                                            THE TERMINIX INTERNATIONAL
                                                                                COMPANY LIMITED PARTNERSHIP
                  14                                                            (erroneously sued as TERMINIX
                                                                                INTERNATIONAL)
                  15

                  16

                  17

                  18      Dated: June 1, 2020                                MICHAEL J. REED, ATTORNEY AT LAW
                  19

                  20                                                         By: /s/ Michael J. Reed
                                                                                Michael J. Reed
                  21                                                            Attorney for Plaintiff
                                                                                JULIO RUIZ
                  22

                  23

                  24

                  25

                  26

                  27
                  28
F ORD & H ARRISON
       LLP                                                                                      JOINT STIPULATION OF DISMISSAL
 ATTO RNEY S AT LAW
                                                                          -2-                        CASE NO. 4:19-CV-04896-HSG
     OAKLA ND
                            Case 4:19-cv-04896-HSG Document 12 Filed 06/02/20 Page 3 of 3



                      1                                       [PROPOSED] ORDER
                      2          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and enters the
                      3   following order: The above-captioned matter is hereby dismissed as to all parties and all causes of
                      4   action with prejudice.
                      5

                      6          IT IS SO ORDERED.
                      7

                      8

                      9
                          DATED: _____________
                                    6/2/2020
                  10                                                   Honorable Haywood S. Gilliam, Jr.
                  11                                                   United States District Court

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
                  28
F ORD & H ARRISON
       LLP                                                                                      JOINT STIPULATION OF DISMISSAL
 ATTO RNEY S AT LAW
                                                                         -3-                         CASE NO. 4:19-CV-04896-HSG
     OAKLA ND
